Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 11, 2020

                                     No. 04-19-00896-CV

                                  IN RE P.G.D, JR. ET AL.,

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019PA00361
                     Honorable Charles E. Montemayor, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. After this court granted appellant’s first request for a 20-day extension of time to file
appellant’s brief, appellant’s brief was due to be filed on March 9, 2020. On March 9, 2020,
appellant filed a second, unopposed motion for a 4-day extension of time to file the brief.

         The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

       The motion is GRANTED. It is ORDERED that appellant’s brief must be filed no later
than March 13, 2020. Given the time constraints governing the disposition of this appeal, no
further requests for extensions of time will be granted.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court